Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/721,311 filed on 12/19/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 12/20/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 01/27/2022, 12/10/2021, 10/21/2021, 08/13/2021, 07/23/2021, 06/11/2021, 04/21/2021, 02/24/2021, 01/06/2021, 12/07/2020, 09/21/2020, 07/23/2020, 06/05/2020 and 02/26/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0259047 to Bakar et al. (hereafter Bakar) in further view of US 2011/0154050 to Cordery et al. (hereafter Cordery)

As per claim 1, Bakar discloses a method performed by a mobile device at least partially under control of a positioning program (FIGs. 1-2), the method comprising:
establishing or initiating establishing a secure communication path (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication) to a remote device for receiving one or more signature parameter data sets (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”);
receiving said one or more signature parameter data sets via said secure communication path from said remote device (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”); and
providing said position data and said signature data to one or more application programs (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).
Bakar does not explicitly disclose estimating a position of said mobile device at least partially based on one or more radio signal parameters obtained by said mobile device, wherein position data representing said estimated position of said mobile device are obtained as a result of said estimating; determining a digital signature of said position data at least partially based on at least one of said one or more signature parameter data sets, wherein signature data representing said digital signature of said position data are obtained as a result of said determining.
Cordery further discloses estimating a position of said mobile device at least partially based on one or more radio signal parameters obtained by said mobile device (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2. Thus, mobile electronic device 2 shown in FIG. 1 includes a GPS receiver 10 and a mobile phone receiver/transmitter module 14, which may be a wireless transceiver or separate wireless receiver and transmitter elements, both of which are operatively coupled to the processing unit 8. The particular manner in which data relating to the current location of the mobile electronic device 2 is derived from the outputs received from the GPS receiver 10 and the mobile phone receiver/transmitter module 14 are well known in the art and thus will not be described in greater detail herein.”), wherein position data representing said estimated position of said mobile device are obtained as a result of said estimating (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2.);
determining a digital signature of said position data at least partially based on at least one of said one or more signature parameter data sets (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data), wherein signature data representing said digital signature of said position data are obtained as a result of said determining (FIG. 2; paragraphs 0021-0022).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 2, Bakar does not explicitly disclose wherein each of said signature parameter data sets contains or represents at least one of:
a private key or a public key;
a cryptography hash algorithm or an identification of a cryptography hash algorithm;
one or more further input parameters for a cryptography hash algorithm;
a digital signature algorithm or an identification of a digital signature algorithm; or
one or more further input parameters for a digital signature algorithm.
Cordery further discloses wherein each of said signature parameter data sets contains or represents at least one of:
a private key or a public key;
a cryptography hash algorithm or an identification of a cryptography hash algorithm;
one or more further input parameters for a cryptography hash algorithm;
a digital signature algorithm or an identification of a digital signature algorithm (paragraph 0031); or
one or more further input parameters for a digital signature algorithm (paragraph 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 3, Bakar does not explicitly disclose storing said one or more signature parameter data sets at least partially in a secure storage of said mobile device accessible by said positioning program.
Cordery further discloses storing said one or more signature parameter data sets at least partially in a secure storage of said mobile device accessible by said positioning program (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 4, Bakar discloses wherein said establishing said secure communication path involves at least one of:
mutual authentication of said mobile device and said remote device (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication); 
key exchange between said mobile device and said remote device (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication);
Transport Layer Security protocol;
Secure Sockets Layer protocol; or
Extensible Authentication Protocol.

As per claim 5, Bakar discloses wherein said one or more application programs are at least two application programs (FIGs. 1-2; paragraphs 0018, 0020, 0024, 0034 and 0041), and wherein, for each of said at least two application programs, an individual signature parameter data set is obtained such that said one or more signature parameter data sets are at least two individual signature parameter data sets (paragraphs 0007, 0033, 0038, and 0073: the signature includes access information, information about how to access the device, and location information).

As per claim 6, Bakar does not explicitly disclose wherein, for each of said at least two application programs, an individual digital signature is determined at least partially based on said respective individual signature parameter data set obtained for said respective application program of said at least two application programs.
Cordery further discloses wherein, for each of said at least two application programs, an individual digital signature is determined at least partially based on said respective individual signature parameter data set obtained for said respective application program of said at least two application programs (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 7, Bakar does not explicitly disclose wherein individual signature data are provided to each of said at least two application programs representing said individual digital signature determined for said respective one of said at least two application programs.
Cordery further discloses wherein individual signature data are provided to each of said at least two application programs representing said individual digital signature determined for said respective one of said at least two application programs (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 8, Bakar discloses wherein the method is performed by said mobile device under control of said positioning program (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).

As per claim 14, Bakar discloses a device comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said device at least to:
establish or initiate establishment of a secure communication path (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication) to a remote device for receiving one or more signature parameter data sets (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”);
receive said one or more signature parameter data sets via said secure communication path from said remote device (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”); and
provide said position data and said signature data to one or more application programs (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).
Bakar does not explicitly disclose estimate a position of said device at least partially based on one or more radio signal parameters obtained by said device, wherein position data representing said estimated position of said device are obtained as a result of said estimating; and determine a digital signature of said position data at least partially based on at least one of said one or more signature parameter data sets, wherein signature data representing said digital signature of said position data are obtained as a result of said determining.
Cordery further discloses estimate a position of said device at least partially based on one or more radio signal parameters obtained by said device (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2. Thus, mobile electronic device 2 shown in FIG. 1 includes a GPS receiver 10 and a mobile phone receiver/transmitter module 14, which may be a wireless transceiver or separate wireless receiver and transmitter elements, both of which are operatively coupled to the processing unit 8. The particular manner in which data relating to the current location of the mobile electronic device 2 is derived from the outputs received from the GPS receiver 10 and the mobile phone receiver/transmitter module 14 are well known in the art and thus will not be described in greater detail herein.”), wherein position data representing said estimated position of said device are obtained as a result of said estimating (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2.);
determine a digital signature of said position data at least partially based on at least one of said one or more signature parameter data sets (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data), wherein signature data representing said digital signature of said position data are obtained as a result of said determining (FIG. 2; paragraphs 0021-0022).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 15, it is a device claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 5.


As per claim 16, it is a device claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 17, it is a device claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 20, it is a medium claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.


Claims 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar in further view of Cordery, as applied to claims 1 and 14, and further in view of US 2005/0041634 to Aura.

As per claim 9, Bakar discloses receiving, by at least one application program of said one or more application programs, said position data and said signature data (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”).
Aura further discloses verifying, under control of said at least one application program, an authenticity and/or integrity of said position data at least partially based on said signature data (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 10, Bakar does not explicitly disclose wherein said authenticity and/or integrity of said position data is verified further based on a public key accessible by said at least one application program.
Aura further discloses wherein said authenticity and/or integrity of said position data is verified further based on a public key accessible by said at least one application program (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 11, Bakar does not explicitly disclose wherein, for each of said one or more application programs, an individual public key is accessible.
Aura further discloses wherein, for each of said one or more application programs, an individual public key is accessible (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 12, Bakar does not explicitly disclose if said authenticity of said position data is verified:
identifying, under control of said at least one application program, said position data as trustworthy; or
processing, under control of said at least one application program, said position data.
Aura further discloses if said authenticity of said position data is verified (paragraphs 0047-0048):
identifying, under control of said at least one application program, said position data as trustworthy (paragraph 0049); or
processing, under control of said at least one application program, said position data (paragraph 0005).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 18, it is a device claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 9.

As per claim 19, it is a device claim, which recite(s) the same limitations as those of claim 12. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 12.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar in further view of Cordery, as applied to claim 9, and further in view of US 2017/0103489 to Asad et al. (hereafter “Asad”).

As per claim 13, Bakar does not explicitly disclose if said authenticity of said position data is not verified:
identifying, under control of said at least one application program, said position data as potentially manipulated; or
rejecting, under control of said at least one application program, said position data.
Asad further discloses if said authenticity of said position data is not verified (paragraph 0057: “The kiosk may also verify its geographic location 616. This may, for example, be used to ensure that the kiosk has not been stolen or hacked, which may limit fraud and theft. If the kiosk is in its proper geographic location 618, or within a certain area of its proper geographic location, the process may continue, and the user may be provided with a good or service 622. Alternatively, the user may be provided with the right to claim a good or service; for example, the kiosk may print a claim slip or claim code for the user. If the kiosk is not in its proper geographic location 620, the process may terminate and an alert may be generated.”):
identifying, under control of said at least one application program, said position data as potentially manipulated; or
rejecting, under control of said at least one application program, said position data (paragraph 0057: “The kiosk may also verify its geographic location 616. This may, for example, be used to ensure that the kiosk has not been stolen or hacked, which may limit fraud and theft. If the kiosk is in its proper geographic location 618, or within a certain area of its proper geographic location, the process may continue, and the user may be provided with a good or service 622. Alternatively, the user may be provided with the right to claim a good or service; for example, the kiosk may print a claim slip or claim code for the user. If the kiosk is not in its proper geographic location 620, the process may terminate and an alert may be generated.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Prior arts:
US 2015/0381740 to Gwin
[0040] Referring still to FIG. 2, the user data transfer logic 155 of stationary computing device 150 is configured to monitor the proximity zone 114 for transitioning mobile devices. The detection of a mobile device entering, arriving, or transitioning into the proximity zone 114 can be determined when a new handshake signal is received from an entering mobile device that was not previously detected. These handshake signals can be received as wireless signals by the wireless transceiver 158. The receipt and use of such handshake signals is well-known in the art. Additionally, the physical location of the entering mobile device can also be determined using well-known techniques (e.g., using long range radio frequency identification (RFID) technology, global positioning system or satellite (GPS) data analysis, or the like). The physical location of the entering mobile device can be determined as an absolute physical location or as a physical location relative to the location of the stationary computing device 150. In this manner, the presence and location of a new mobile device transitioning into the proximity zone 114 of the stationary computing device 150 can be detected. Similarly, the user data transfer logic 155 of stationary computing device 150 is configured to monitor the proximity zone 114 for mobile devices transitioning out of the proximity zone. For example, the user data transfer logic 155 can periodically ping the known mobile devices in the proximity zone 114 for their status and location. If a particular mobile device fails to respond to the ping, the user data transfer logic 155 can assume that the mobile device has transitioned out of the proximity zone 114. Additionally, as described in more detail below, the user data transfer logic 155 can monitor the motion of the mobile devices within the proximity zone 114 and use a path of motion or a motion vector to determine that a particular mobile device is likely on a path departing the proximity zone 114. The use of a path of motion or a motion vector in an example embodiment is described in more detail below.

US 2015/0257179 to Kim
[0055] At 210, the network device may send the network ID and the set of security keys to the mobile device. For example, the network device 102 may send to the mobile device 108 the first network ID and the unique security key generated for the mobile device 108. The network device 102 and the mobile device 108 may then communicate with the cloud network server using the first network ID and each device's unique key. In some embodiments, the network device and the mobile device may generate a signature using their respective security key. The signature is sent to the cloud network server along with a communication from the network device or mobile device. The cloud network server may then process the signature in order to authenticate each device, as described below. The network device and mobile device may use different techniques to generate a signature.

[0061] As previously described, the mobile device, when located within range of the local area network, may be authenticated using accountless authentication that is based on the mobile device's authentication with the logical network. For example, if the mobile device has authorized access to the logical network (e.g., a WiFi network provided by a gateway), the network devices paired with that logical network may allow the mobile device to connect with them without requiring a network device login. Accordingly, the network device may perform accountless authentication of mobile devices that have authorization to access the logical network without requiring a user to provide login credentials for the network devices. While located remotely, the mobile device may also be authenticated to access the network devices via the cloud network using an accountless authentication process. For example, the network ID and the mobile device's unique security key may be used to allow the mobile device to communicate with the network devices via the cloud network (e.g., by generating a signature as described above).

US 2009/0075630 to Mclean
[0136] As another example, the mobile handset may initiate the data encryption and backup process upon detecting that the mobile handset has left a predetermined boundary or region. This embodiment ensures that data on the mobile handset is backed up in the event the handset is stolen and taken out of the area. The mobile handset can determine its location by receiving coordinate information from an internal Global Positioning System (GPS) receiver, or from the cellular telephone based locating service such as any of the Advanced Forward Link Trilateration (AFLT), Enhanced Forward Link Trilateration (EFLT), Enhanced Observed Time Difference of Arrival (EOTD) systems, or even initiation of roaming service. Such location information can be compared to preset conditions established by the user, such as in an application set up or initialization routine. In so doing, the user may also designate what should be done in the event is internal event is detected. For example, the user may designate that files are to be encrypted to protect them from misappropriation on the assumption that the phone has been stolen. Further, the user may designate that files are to be downloaded (backed up to the server) to protect them from being lost. Even further, the user may designate that files are to be deleted from the handset once they have been downloaded to the server. Activation of these alternatives may also depend upon geographic boundaries, such as triggering encryption upon the mobile handset traveling outside a 100 mile radius and deleting files if it travels more than 1000 miles.

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193